Registration No. 333- UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 F ORM F-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Arysta LifeScience plc Þ (Exact Name of Registrant as Specified in its Charter) Ireland (State or Other Jurisdiction ofIncorporation or Organization) (Company Number: 410477) Not Applicable (I.R.S. EmployerIdentification No.) Arysta LifeScience plc5 Georges DockInternational Financial Services CentreDublin 1, Ireland+353 (0)1 907 2731 (Address, including zip code, and telephone number, including area code, of Registrants principal executive offices) Arysta LifeScience Management Company, LLC383 Main Avenue Suite 603Norwalk, Connecticut 06851USA (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Gregg A. Noel, Esq.Laura A. Kaufmann Belkhayat, Esq.Skadden, Arps, Slate, Meagher & Flom LLPFour Times SquareNew York, New York 10036Tel: (212) 735-3000 Arthur D. Robinson, Esq.John C. Ericson, Esq.Simpson Thacher & Bartlett LLP425 Lexington AvenueNew York, New York 10017Tel: (212) 455-2000 *The registrant is currently an Irish private limited company named Arysta LifeScience Limited and will be converted into an Irish public limited company, or plc, prior to the completion of the offering. Approximate date of commencement of proposed sale to the public: As soon as practicable after effectiveness of this registration statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. £ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Proposed Maximum Aggregate Offering Price Amount of Registration Fee Ordinary shares, par value $0.01 per share $100,000,000 $12,880 (1) Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(o) under the Securities Act. (2) Includes shares granted pursuant to the underwriters option to purchase additional shares. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to CompletionPreliminary Prospectus dated September 9, 2014 PROSPECTUS Shares Arysta LifeScience plc Ordinary Shares This is Arysta LifeScience plcs initial public offering. We are selling of our ordinary shares. We expect the public offering price to be between $ and $ per share. No public market currently exists for the ordinary shares. We intend to apply to list the ordinary shares on the New York Stock Exchange under the symbol ARYS. Investing in the ordinary shares involves risks that are described in the Risk Factors section beginning on page 18 of this prospectus. Per Share Total Public offering price $ $ Underwriting discount $ $ Proceeds, before expenses, to us $ $ (1) See Underwriting for a description of the compensation payable to the underwriters. The underwriters may also exercise their option to purchase up to an additional ordinary shares from us, at the public offering price, less the underwriting discount, for 30 days after the date of this prospectus, solely to cover over-allotments. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The ordinary shares will be ready for delivery on or about , 2014. Morgan Stanley J.P. Morgan Citigroup Deutsche Bank Securities HSBC Nomura Jefferies Piper Jaffray Macquarie Capital Rabo Securities The date of this prospectus is , 2014. Table of Contents Page Prospectus Summary 1 Risk Factors 18 Forward-Looking Statements; Cautionary Information 44 Use of Proceeds 45 Dividend Policy 46 Capitalization 47 Dilution 49 Selected Consolidated Financial Data 51 Managements Discussion and Analysis of Financial Condition and Results of Operations of the Company 57 Supplemental Managements Discussion and Analysis of Financial Condition and Results of Operations of Arysta Corporation 79 Business 87 Management 115 Principal Shareholders 121 Certain Relationships and Related Party Transactions 123 Description of Share Capital 125 Shares Eligible for Future Sale 145 Taxation 146 Underwriting 154 Expenses Related to this Offering 159 Experts 159 Legal Matters 159 Enforceability of Civil Liabilities 159 Where You Can Find Additional Information 160 Index to Consolidated Financial Statements of the Company F-1 Index to Unaudited Consolidated Financial Statements of Arysta Corporation S-1 Neither we nor the underwriters have authorized anyone to provide information different from that contained in this prospectus, any amendment or supplement to this prospectus or in any free writing prospectus prepared by us or on our behalf. Neither we nor the underwriters take any responsibility for, and can provide no assurance as to the reliability of, any information other than the information in this prospectus, any amendment or supplement to this prospectus, and any free writing prospectus prepared by us or on our behalf. Neither the delivery of this prospectus nor the sale of our ordinary shares means that information contained in this prospectus is correct after the date of this prospectus. This prospectus is not an offer to sell or the solicitation of an offer to buy these ordinary shares in any circumstances under which such offer or solicitation is unlawful. This prospectus includes statistical data, market data, and other industry data and forecasts, which we obtained from market research, publicly available information, and independent industry publications and reports that we believe to be reliable sources. This document has been prepared on the basis that any offer of shares in any relevant European Economic Area member state will be made pursuant to an exemption under European prospectus law from the requirement to publish a prospectus for offers of shares and does not constitute an offer or solicitation to anyone to purchase shares in any jurisdiction in which such offer or solicitation is not authorized nor to any person to whom it is unlawful to make such an offer or solicitation. Basis of Financial Presentation Our consolidated statements for the years ended December 31, 2012 and 2013 included in this prospectus are the first that we have prepared in accordance with International Financial Reporting Standards, or IFRS, as issued by the International Accounting Standards Board, or IASB. Historically, our operations and business were primarily conducted through our wholly owned subsidiary, Arysta LifeScience Corporation, a corporation organized under the laws of Japan, or Arysta Corporation. Prior to 2013, when we completed an internal reorganization of our legal entity structure, we were a holding company. i Other than the IFRS consolidated financial statements included in this prospectus, for periods up to and including the year ended December 31, 2012, we have only prepared unconsolidated financial statements in accordance with Irish generally accepted accounting principles, or Irish GAAP, and Arysta Corporation has only prepared consolidated financial statements in accordance with Japanese generally accepted accounting principles, or JGAAP. We prepared consolidated financial statements under JGAAP for the year ended December 31, 2013. The previous GAAP for the purpose of preparing our consolidated financial statements is JGAAP because Arysta Corporation represented substantially all of our activity and its consolidated financial statements in JGAAP were regularly provided to our shareholder, lenders and similar stakeholders. A reconciliation from JGAAP to IFRS is presented in Note 25 to our audited consolidated financial statements elsewhere in this prospectus. Also, presented herein is the JGAAP selected unaudited financial data of Arysta Corporation for the four-year period from 2009 to 2012, the JGAAP unaudited financial statements of Arysta Corporation for the years ended December 31, 2011 and 2012, and managements discussion and analysis comparing 2012 to 2011. We have supplementally included this previous JGAAP information because we believe it enhances investor understanding of the Companys financial position and results of operations. We translate all assets and liabilities of our subsidiaries into their presentation currency, the U.S. dollar, using the spot exchange rate at the end of each reporting period. Income and expense items are translated into U.S. dollars at the average exchange rates for the period. ii Prospectus Summary This summary highlights information contained elsewhere in this prospectus. This summary may not contain all of the information that you should consider before deciding to invest in our ordinary shares. You should read this entire prospectus carefully, including the Risk Factors and Managements Discussion and Analysis of Financial Condition and Results of Operations of the Company sections and our consolidated financial statements and the related notes, before investing. Unless we tell you otherwise, the information in this prospectus assumes that the ordinary shares offered hereunder are sold at the midpoint of the estimated price range set forth on the cover page of this prospectus andthat the underwriters will not exercise their option to purchase additional ordinary shares. In this prospectus, the terms Arysta, we, us, our and the Company refer to Arysta LifeScienceplc and its subsidiaries. Arysta LifeScience plc Our Company Arysta is a leading global provider of crop solutions, with expertise in agrochemical and biological products. We have a solutions-oriented business model that focuses on product innovation to address grower needs. Our solutions are delivered on a local basis, utilizing globally managed patented and proprietary off-patent agrochemical active ingredients and biological solutions, or biosolutions, complemented by a broad portfolio of regionally managed off-patent agrochemical offerings. Biosolutions includes biological stimulants, or biostimulants, innovative nutrition and biological control, or biocontrol, products. Our agrochemical and biocontrol products improve agricultural productivity by protecting crops from weeds, insects and diseases. Biocontrol products offer a broad range of crop protection solutions with, in many cases, the added benefit of reduced synthetic residues. Our biostimulants and innovative nutrition portfolios focus on enhancing plant vigor and nutritional uptake, thus optimizing crop yield and quality. In 2013, we were the worlds 12 th largest agrochemical company by revenue according to Phillips McDougall, and we believe we have leadership positions in a number of key markets, including a strong position in Africa. In addition, we believe we have the number two global position by revenue in the high-growth biostimulants market following our March 2014 acquisition of Laboratoires Goëmar, or Goëmar. We employ a selective, highly targeted market strategy aimed at specific regions and crops where we believe our market position, product portfolio and capabilities enable us to achieve sustainable high growth and profitability and a strong leadership position. Our product portfolio consists of a distinctive suite of both agrochemical and biosolutions products. This breadth of product offerings led us to develop our ProNutiva concept that combines agrochemicals with biosolutions. ProNutiva solutions address the full spectrum of protection, nutrition and yield enhancement needs of growers, often with lower residue levels. Our worldwide network of customer-centric local sales teams possesses strong technical expertise, local market knowledge and direct customer contacts. Our sales teams are supported by our core competencies in global portfolio management, marketing, licensing, product development, regulatory and supply chain management. As a result, we are able to offer extensive solutions from our established portfolio and to rapidly develop innovative solutions that align with the evolving needs of our customers. We use information obtained from our customers to fine tune our product offering to ensure that it remains current with the changing needs of our target markets, while maintaining the breadth to provide our customers with comprehensive solutions. Our products serve a broad and diverse geographic mix, focusing on high-growth regions such as Latin America, Africa, the Middle East, Central and Eastern Europe, China and South Asia, which collectively accounted for over 65% of our sales in 2013. Within each region, we focus on the crops and product categories where we can offer the most value for our customers. Our management team executes our strategy across our six segments: Latin America; Africa and Western Europe; North America; Japan and Central/Eastern Europe; China, South Asia, Life Sciences and, following our acquisition in March 2014, Goëmar; and Corporate. Our customer-centric sales model, highly targeted market strategy and robust portfolio of crop solutions are supported by our capabilities in product development and registration and our asset- 1 light business model. Arysta is a leader in developing innovative agrochemical solutions by creating new applications from, and synergistic combinations including, proven agrochemical active ingredients, or AIs. As of June 30, 2014, our extensive product portfolio included over 200 AIs and over 3,600 registrations worldwide. We obtained 155 new product registrations in 2013. We endeavor to generate at least 15% of our annual gross profit from newly registered products and applications that we have introduced during the preceding three years (including products introduced globally for the first time and introductions of existing products to new markets or new applications), which we classify as New New. This is an important focus for our long-term business development strategy. We do not conduct any basic research for the discovery of new agrochemical AIs (which involves significant cost and risk); rather, we selectively acquire or license the rights to AIs that we believe will enhance our product portfolio and allow us to capitalize on market opportunities. Within biosolutions, where primary research activity is less costly and can result in a quicker time to market than for agrochemicals, we perform an increasing amount of research and development to further enhance our new product pipeline, with a strong external network of more than 15 research partners. We also conduct research activities at our 72-hectare Agricultural Research and Development Center in Brazil, at our biosolutions research facility in France, which we acquired in our acquisition of Goëmar and at our research laboratory in Valdosta, Georgia. We have a nimble, asset-light business model that sources AIs from over 800 suppliers and utilizes a balanced mix of toll production and in-house formulation capabilities. We believe this model optimizes our flexibility, reduces production costs, and minimizes our capital expenditures. We operate in over 100 countries and have 13 formulation facilities strategically located in Latin America, Europe, Asia and Africa. With one minor exception, we engage in no direct agrochemical AI manufacturing. Our model helps us to optimize our cost structure by reducing fixed costs which, in turn, provides us with flexibility required to adapt quickly to market changes. Our Industry Global crop production is supported by a broad range of industries, including agrochemicals and biosolutions, that seek to deliver solutions to help growers protect and enhance crop yields. The agrochemical industry produces a range of agrochemical products which protect crops from weeds, insects and diseases. Biosolutions encompass a variety of technologies, including technologies designed to increase yield, improve crop quality and manage abiotic stress by enhancing natural plant systems and processes, as well as technologies providing naturally derived and/or lower residue alternatives for insect (and, to a lesser extent, other pest) control. We believe that the current market size for the two industries combined is approximately $60 billion globally. According to Phillips McDougall, the market for agrochemicals grew at a compound annual growth rate, or CAGR, of 6.8% between 2003 and 2013, and we estimate that the biosolutions market has grown at rates in excess of 15% per annum over the past two years. The agrochemicals and biosolutions industries are supported by strong global macroeconomic trends that we expect will drive demand for increasing crop production and yields. World population growth is expected to continue, particularly in emerging markets, where urbanization is expected to be accompanied by the expansion of the middle class and rising income levels. Increasing demand for meat and crops such as fruits and vegetables is expected to drive demand for agricultural products and, accordingly, crop protection. At the same time, increasing supply constraints from limited available arable land and scarce natural resources such as fresh water drive growing reliance on yield as a source of increased production. Recent sustained high farmer income levels create strong incentives to invest in innovative products such as agrochemicals and biosolutions to maximize yields, increase productivity and protect harvests. In emerging markets, agrochemical adoption rates continue to grow as farmer sophistication increases, providing an important driver for growth. In certain markets, increasing adoption of genetically modified seeds provides the opportunity for increased use of selective agrochemicals as well as biosolutions as part of a resistance management strategy. 2 The agrochemical market was estimated at $54 billion in 2013, growing at a CAGR of 6.8% between 2003 and 2013. Key market categories include herbicides (44% of the 2013 agrochemical market), insecticides (28% of the 2013 agrochemical market) and fungicides (26% of the 2013 agrochemical market), according to Phillips McDougall. Off-patent products comprise approximately 77% of the agrochemicals market (inclusive of non-crop applications), and the category has been growing at a faster rate than the overall market due to the decreasing pace of AI discovery as well as an increasing number of products becoming off-patent. Proprietary off-patent products, a sub-category that companies such as Arysta and FMC Corporation focus on, are associated with a substantial degree of product differentiation through proprietary formulation or packaging, differentiated market access, or an advantaged supply position. These characteristics enable producers to maintain a stronger market position and higher profitability. Agrochemicals are highly regulated, requiring approval from relevant authorities in every country before an AI or formulated product can be sold locally. Major participants in agrochemicals and biosolutions have strong teams of regulatory experts focusing on obtaining and maintaining registrations for their products swiftly and effectively, which provide a significant advantage in the time and cost to bring a new product to market. As the pace of AI discovery in agrochemicals has slowed, novel formulations of existing AIs and new technologies such as biosolutions are expected to be increasingly important drivers of innovation in yield enhancement. We estimate that the biosolutions market had approximately $5billion in sales in 2013 and has grown at a CAGR of over 15% over the past two years. Biosolutions encompass a range of innovative products and novel chemistries that promote physiological responses enhancing crop vigor, yield and/or quality through physiological stimuli often originating from natural sources, sustainable products that utilize novel technologies to optimize plant nutrition and a range of biocontrol products which operate as conventional crop protection products without residues of a synthetic origin. We believe that biosolutions have the potential to provide market changing solutions to issues such as abiotic stress, nutrient uptake efficiency and crop vigor, which are currently among the most significant causes of yield loss. These issues are not fully addressed by agrochemicals or by genetic modification. Biosolutions represent a relatively small but highly innovative and fast growing market, which we expect to continue to grow substantially faster than agrochemicals. Our Products We categorize our products in three core categories: Global Value Added Portfolio, or GVAP, Biosolutions and Regional products. We sell our products to growers, government entities, co-ops, retailers and leading national and regional distributors. Our distribution channels are tailored to the individual markets that we serve as grower purchasing practices vary significantly by country. Our highly technical salesforce works directly with growers to drive sales of products that address growers crop protection, yield and quality needs and also works closely with retailers and distributors in key markets. Our products are marketed strategically across our six segments of Latin America; Africa and Western Europe; North America; Japan and Central/Eastern Europe; China, South Asia, our Life Sciences business and, following our acquisition in March 2014, Goëmar; and Corporate. We also offer non-crop products (turf and ornamental plants) including plant protection, as well as products through our Life Sciences business, including controlled release fertilizers and animal health products, which include honey bee protective miticides and veterinary products such as vaccines. Global Value-Added Portfolio Our GVAP portfolio includes approximately 800 products globally in the herbicides, insecticides and fungicides categories, primarily based on nine patented or proprietary off-patent AIs. Our GVAP portfolio includes products derived from AIs for which we have a strong market position due to differentiated product offerings or supply relationships. Weconsider the GVAP portfolio to be a key pillar for our sustainable growth. This portfolio has enjoyed strong growth from 2011 through 2013. 3 Product Line Products/AIs Highlights Herbicides Select Clethodim  #1 global post-emergent grass herbicidal AI for use in oilseed crops, including soybeans, in 2012  Sold in over 60 countries in 2013 Everest Flucarbazone  #3 grass herbicide used for spring wheat in North America by treated acres in 2013  Doubled Canadian market share by treated acres from 2011 to 2013 Dinamic Amicarbazone  #1 herbicide used for sugarcane (ratoon) in Brazil for dry season application in 2012  Treated acres nearly tripled between 2008 and 2013 Proponit  Large global market opportunity Propisochlor  Strong technical profile Fungicides Evito Fluoxastrobin  #5 strobilurin in the United States by treated acres, with 56% growth of treated area in 2013 compared to 2012 Eminent Tetraconazole  #1 triazole AI in terms of area treated and #3 triazole brand in 2013 in terms of sales for Brazilian cotton SIGMA*DG  40% captan market share globally in 2012 Captan  Global broad-spectrum contact phthalimide fungicide, used mostly on fruit crops Insecticides Orthene  #1 insecticide AI in Japan in 2012 Acephate  #1 acephate brand in Brazil in 2013 Honey BeeHealth Apivar
